Citation Nr: 1435330	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board issued a decision in June 2013 granting an initial rating of 10 percent, but no higher, for the Veteran's bilateral plantar fasciitis.  That part of the Board's decision denying entitlement to an initial rating greater than 10 percent for the Veteran's plantar fasciitis was vacated by the United States Court of Appeals for Veterans Claims (Court) in a March 2014 Order, which endorsed a joint motion for remand and remanded the case for compliance with the instructions in the joint motion.  Specifically, the parties to the joint motion found that the Board erred in not discussing whether separate 10 percent ratings might be warranted under Diagnostic Code 5284, pertaining to other injuries of the foot.  See 38 C.F.R. § 4.71a (2013).  

After the case was returned to the Board, the Veteran submitted additional VA treatment records dated in 2014 showing treatment for his foot disorders.  In statements dated in June 2014, he waived his right to initial review of this evidence by the AOJ, thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  


FINDING OF FACT

The Veteran's plantar fasciitis is manifested by complaints of pain and objective findings of pain to palpation at the insertion of the plantar fascia, bilaterally, and pain at the insertion of the peroneus brevis on the right foot, with no objective deformities or limitation of motion. 

CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for bilateral plantar fasciitis are not satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In January 2009, the RO VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA also informed him, generally, of the manner in which VA assigned disability ratings and the associated effective dates.  VA set forth the factors it considered in assigning disability ratings, including the nature and symptoms of the condition, the severity and duration of his symptoms, and the impact of his service-connected disability on his activities associated with employment and daily life. 

In any event, in cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Although the January 2009 notice was provided subsequent to the July 2008 rating decision, the claim was readjudicated in a September 2012 supplemental statement of the case. The issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence necessary to substantiate his claim. VA obtained or ensured the presence of the Veteran's service treatment and personnel records, as well as records reflecting his VA treatment from March 2009 through June 2012. 

In March 2008, April 2010, and September 2012, VA examined the Veteran, in part, to determine the nature and etiology of his bilateral plantar fasciitis.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  

There is no evidence indicating that there has been a material change in the severity of the Veteran's bilateral plantar fasciitis since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted);VAOPGCPREC 11-95 (April 7, 1995).  Although VA treatment records dated in March 2014 and April 2014 show that the Veteran complained of pain at the sides of his feet, right worse than left, and also reflect a new diagnosis of insertional peroneal tendonitis, and the recent development of a tiny heel spur on the right foot, these findings do not show such a significant change in the severity of the Veteran's bilateral plantar fasciitis as to warrant a new examination for rating purposes.  They essentially show that the Veteran continues to have foot pain without objective deformity which is relieved somewhat by shoe supports and ice.  They also show a prescription for anti-inflammatory medication.  The need for ice and inflammatory medication was already in evidence prior to the September 2012 VA examination.  These records do not show additional functional impairment or findings of deformity as to warrant a new examination.  Most significantly, the 2014 VA treatment records themselves provide sufficient information and detail to evaluate the severity of the Veteran's foot disorders in terms of the rating criteria since the September 2012 VA examination.  Accordingly, remanding this case for further examination is not warranted, as it would only delay adjudication without affording any additional benefit to the Veteran.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Currently, there is no diagnostic code applicable, specifically, to rating plantar fasciitis.  Accordingly, the Veteran's plantar fasciitis will be rated by analogy to a closely related disease or injury, pes planus. 38 C.F.R. § 4.20 (2013).  Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A noncompensable rating is warranted for mild impairment, that is, where symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate impairment, manifested by the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent evaluation is warranted when those manifestations are present, bilaterally. 

During his March 2008 service retirement examination, it was noted that the Veteran had a history of plantar fasciitis which was expected to improve, when he was no longer on his feet.  On physical examination, his feet were found to be normal.  X-rays of the right foot revealed ossification of the distal tibiofibular syndesmosis consistent with a remote injury.  Those of the left foot revealed mild enthesopathy of the distal Achilles insertion of the calcaneous. 

Post-service medical records, such as a March 2009 VA treatment record and the reports of the March 2008 and April 2010 VA examinations, show that the Veteran's plantar fasciitis was manifested primarily by complaints of bilateral needle-like pain in his heels, particularly when arising after prolonged sitting.  He also complained of tightness in his arches; painful flare-ups approximately every 3 days, lasting about 20 minutes; stiffness; and fatigability.  His posture and gait were reportedly normal, and he did not require any assistive device for ambulation.  He stated that he had used shoe inserts years earlier, but not recently and that he was not receiving treatment for plantar fasciitis.  There was no objective evidence of weakness, stiffness, swelling, heat, redness, incoordination, or fatigability, nor was there objective evidence of painful motion, edema, instability, or tenderness to palpation. 

On further examination, the Veteran demonstrated no callosities, breakdown, or unusual shoe wear pattern indicative of abnormal weightbearing, and he demonstrated no skin or vascular changes.  Squatting, supination, pronation, and rising on his toes and heels were all accomplished normally.  His sensation and deep tendon reflexes were normal, and there was no evidence of muscle atrophy of disuse.  Although the Veteran demonstrated Grade 1 to 1.5 pes planus, there was no malalignment of the Achilles tendon, forefoot, or midfoot. 

Following the VA examinations, the examiners concurred that the Veteran plantar fasciitis was productive of no more than minimal or mild impairment.  In addition, it was noted that he was employed full time and that he was also a student but that his plantar fasciitis had not caused him to lose any time from work during the previous 12 months. 

In February and March 2012, the Veteran began to receive treatment from the VA Podiatry Service.  The complaints and manifestations of his bilateral plantar fasciitis were essentially those voiced during his March 2008 and April 2010 VA examinations.  There was pain to palpation to insertion of bilateral plantar fascia, bilaterally.  He was given a night splint and inserts.  In April 2012, the Veteran complained that his plantar fasciitis had been bothering him and stated that he may need to have a cortisone injection in his right foot.  In May 2012, he reported that the right foot was very sore and tender and that he had been wearing his orthotic. There was pain to palpation at the insertion of the right plantar fascia.  He received a steroid injection into the right plantar fascia.  In June 2012, the Veteran stated that the pain had improved since the injection.

During a September 2012 VA examination, the Veteran's primary complaint continued to be pain in both heels, when he stood after prolonged sitting. X-rays revealed a small bony prominence adjacent to the medial aspect of the distal appearance of the great toe, bilaterally, and calcification at or near the level of the Achilles tendon insertion, also bilaterally.  The Veteran had no pain to palpation of either foot, and there was no evidence of neurologic deficits.  His sensation and motor processes were grossly intact.  His pedal pulses were normal, and the color of his skin and nail beds was good.  He continued to where shoe inserts.  He ambulated without any assistive device, such as a cane, crutches, or walker.  The VA examiner stated that the Veteran did not have any functional impairment of either foot which would be equally well-served by an amputation with prosthesis. 

VA X-ray studies performed in March 2014 showed a tiny heel spur had developed in the right foot.  Otherwise, it was found that there were no significant changes in the right foot since the last examination.  With regard to the left foot, there were no changes since the last examination.  

An April 2014 VA treatment record shows that the Veteran reported pain on the side of his feet bilaterally.  He stated that it was quite sensitive to touch.  The pain was a 4/10, but being on his feet throughout the day tended to increase the pain.  He wore custom orthotics in his work shoes.  On examination, there was some pain with palpation of the bilateral styloid processes over the lateral aspect of the fifth metatarsal bases.  There was a small palpable area consistent with a bursa on the overlying styloid processes as well.  Otherwise, the range of motion of the joints of the forefoot, midfoot, and rearfoot were within normal limits.  The treating clinician rendered an assessment of insertional peroneal tendonitis with possible adventitial bursal, bilateral fifth rays.  The Veteran was placed on an inflammatory for two weeks.  It was also planned to add some offloading modifications around the base of the orthotics to determine if this improved his symptoms.  The Veteran was advised to ice his feet as often as possible throughout the day. 

Another April 2014 VA treatment record dated two weeks later shows that the Veteran still experienced foot pain that was a 2/10 but worsened when he was on his feet for long periods of time.  On examination, there was some pain at the insertion of the peroneus brevis on the right foot.  However, the Veteran stated that it was better than at the last visit.   

The Veteran has consistently complained of pain on use of his feet since 2008. More recent examination in 2012 and 2014 has shown pain to palpation at the insertion of the plantar fascia, bilaterally, the plantar/medial aspect, and the insertion of the peroneus brevis.  The Veteran is currently in receipt of a 10 percent rating under DC 5276, for moderate impairment.  

The Board has considered the possibility of a higher rating for the Veteran's plantar fasciitis.  However, the preponderance of the evidence is against a finding that the Veteran's foot disorder is severe, either unilaterally or bilaterally.  There is no objective evidence of marked deformity (pronation, abduction, etc.).  The VA examiner in April 2010 noted that there was no pronation; Achilles alignment was normal on weight bearing and non-weight bearing.  There was no midfoot malalignment.  While the Veteran has complained of pain on use of his feet, there was no indication of accentuated pain on manipulation and use.  In addition, examination has been negative for any indication of swelling on use and/or characteristic callosities throughout the appellate period.  Therefore, the criteria for a 20 (unilateral) or 30 (bilateral) percent rating under DC 5276 are not met or approximated. 

In arriving at the foregoing decisions, the Board has considered the criteria set forth in other diagnostic codes for rating foot disabilities.  However, the evidence of record does not support their application. 38 C.F.R. § 4.71a, Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (metatarsalgia or Morton's disease), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toes), and Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  In April 2010 and September 2012, the VA examiners noted that there was no evidence of claw foot, pes cavus, hammertoes, Morton's neuroma, metatarsalgia, hallux rigidus, or hallux valgus. Therefore, those diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

While Diagnostic Code 5284 is applicable to rating other foot injuries, it does not provide a higher rating for the manifestations of either the Veteran's left or right foot during any period of time since service connection became effective July 1, 2008.  Under DC 5284, a 20 percent rating is assigned for a moderately severe foot injury and a 30 percent rating is assigned for a severe foot injury.  VA examiners have described the Veteran's plantar fasciitis as minimal with no functional impairment and as mild.  Recent VA treatment records dated in June 2012 and April 2014 also show that the Veteran reported that his pain decreased with injections, inserts, and anti-inflammatory medication.  Physical examination of the feet has not shown any deformity.  Therefore, the criteria for a higher rating under DC 5284 have not been satisfied.

The Board also finds that separate 10 percent ratings are not warranted for each foot under DC 5284, as a moderate foot injury is not shown in either foot.  Rather, given the absence of any deformity of the feet, and the fact that the Veteran is able to stand for prolonged periods of time, indeed "throughout the day," with the use of orthotics, weighs against assignment of a 10 percent rating in either foot for a moderate injury.  The pain associated with such use warrants no more than a 10 percent rating bilaterally under DC 5276, which, as explained above, is the DC that most closely corresponds with the Veteran's foot pathology.  The fact that his foot pain occasionally requires anti-inflammatory medication and ice also does not show a moderate injury in either foot when there is otherwise no deformity, no limitation of motion, and the Veteran is able to use his feet and stand "throughout the day."  A comparison with DC's 5278 and 5276 helps put this finding into perspective.  Under DC 5278, a 10 percent rating is assigned for bilateral claw foot when the great toe is dorsiflexed and there is some limitation of dorsiflexion at the ankle, with definite tenderness under the metatarsal heads.  Under DC 5276, a 10 percent rating is assigned for either unilateral or bilateral moderate flat feet when the weight-bearing line is over or medial to the great toe, there is inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a.  Here, by contrast, there is only some inflammation and mild pain which increases when the Veteran is on his feet "throughout the day."  There is no deformity or limitation of motion.  Viewed in this light, the criteria for moderate foot injuries under DC 5284 are not satisfied for either foot.  Thus, only 0 percent ratings would be warranted under DC 5284.  See 38 C.F.R. § 4.31 (2013).  

While there has been some fluctuation in the severity of the Veteran's bilateral foot disorders, there is no evidence showing that the criteria for a rating greater than 10 percent have been met at any point during the pendency of this claim, for the reasons discussed above.  Thus, staged ratings are not appropriate for the period under review.  See Fenderson, 12 Vet. App. at 126. 

The Veteran has not stated and the evidence does not otherwise suggest that the Veteran's bilateral plantar fasciitis is sufficiently incapacitating as to render him unable to obtain or maintain substantially gainful activity.  Thus, the issue of a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral plantar fasciitis. 38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant). The analogous criteria for rating plantar fasciitis contemplate the symptoms of the Veteran's service-connected plantar fasciitis: pain on palpation, deformity, swelling, callosities, and the need for a built up shoe or arch support.  38 C.F.R. §§ 4.71a, Diagnostic Code 5276. 

In short, the Veteran does not have symptoms associated with his bilateral plantar fasciitis that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115. Therefore, the preponderance of the evidence is therefore against a finding that the Veteran's bilateral plantar fasciitis presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial  rating greater than 10 percent for bilateral plantar fasciitis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for bilateral plantar fasciitis is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


